 

OMNIBUS AGREEMENT AND AMENDMENT

 

This Omnibus Agreement and Amendment (this “Agreement”) is made as of the 1st
day of October, 2015, by and among DigiPath, Inc., a Nevada corporation
(“DIGP”), DigiPath Corp., a Kansas corporation (“Digi Corp”) and Steven D.
Barbee (“Barbee”).

 

RECITALS

 

WHEREAS DIGP is the holder of 3,030,000 shares of common stock of Digi Corp
(“Digi Corp Common Stock”) and the sole shareholder of Digi Corp;

 

WHEREAS, Barbee is the holder of a Common Stock Purchase Warrant (the
“Warrant”), dated April 19, 2014, issued by Digi Corp, to purchase 3,000,000
shares of Digi Corp Common Stock at an exercise price of $0.10 per share,
attached as Exhibit A;

 

WHEREAS, Barbee and DIGP are parties to a Consulting, Confidentiality and
Proprietary Rights Agreement, dated as of May 30, 2014, as amended by Amendment
#1 dated November 17, 2014 and Amendment #2 dated May 1, 2015 (as amended, the
“Barbee DIGP Consulting Agreement”), attached as Exhibit B;

 

WHEREAS, Barbee and Digi Corp are parties to a Consulting, Confidentiality and
Proprietary Rights Agreement dated as of April 19, 2014 (as amended, the “Barbee
Digi Corp Consulting Agreement” and, together with the Barbee DIGP Consulting
Agreement, the “Consulting Agreements”), attached as Exhibit C; and

 

WHEREAS, the parties desire to enter into (i) certain amendments to the Warrant
and the Consulting Agreements, and (ii) certain other agreements in connection
therewith, all as set forth in this Agreement.

 

NOW, THEREFORE, in consideration of the foregoing, of the mutual promises,
representations, covenants and obligations hereinafter set forth and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto, intending to be legally bound, hereby agree as
follows:

 

1. Recitals. The recitals set forth above are incorporated herein by reference
as if restated in their entirety.

 

2. Warrant Amendment and Exercise. Section 2.b) of the Warrant is hereby amended
to reduce the exercise price set forth therein by replacing “$0.10” with
“$0.0333333”. No later than October 31, 2015, Barbee shall exercise the Warrant
and deliver to Digi Corp cash in the amount of $100,000 in connection therewith.
Following the date hereof, Barbee shall use commercially reasonable efforts to
maximize the value of the shares of Digi Corp Common Stock held by all Digi Corp
stockholders.

 

1

   

 

3. Termination and Amendment of Consulting Agreements; Resignation as Director.

 

(a) Barbee acknowledges and agrees that the Barbee DIGP Consulting Agreement has
been terminated as of the date hereof and is of no further force and effect, and
that DIGP has no further obligations thereunder to him. By his execution of this
Agreement, Barbee acknowledges and agrees that he has resigned as a director of
DIGP as of the date hereof immediately prior to his execution of this Agreement.

 

(b) The Barbee Digi Corp Consulting Agreement is hereby amended to eliminate the
payments that would be due to Barbee upon a “Change of Control” by deleting
Section 4.3 of the Barbee Digi Corp Consulting Agreement. In furtherance of the
foregoing, Barbee acknowledges and agrees that he shall not be entitled to any
bonus or payment under Section 4.3 of Schedule A of the Barbee Digi Corp
Consulting Agreement in connection with a “Change of Control,” whether effected
on or prior to the date of this Agreement or at any time hereafter.

 

(c) Barbee acknowledges and agrees that no amounts are currently due or owing to
him by Digi Corp or DIGP under any of the Consulting Agreements or otherwise.

 

(d) From and after the date of this Agreement until such time as DIGP is no
longer a shareholder of Digi Corp, Digi Corp shall not without DIGP’s prior
written consent, compensate or otherwise pay any amount, directly or indirectly,
to Barbee or any of his affiliates, whether in the form of employment
compensation, consulting fees, finders’ fees, brokerage commissions or
professional other than (i) usual and customary employment compensation as an
officer of Digi Corp in an amount not to exceed $15,500 per month, and (ii)
commissions of 10% on sales by Digi Corp of its products to customers in excess
of $1,000,000 during the 12 months following the date of this Agreement.

 

4. Intercompany Indebtedness. Digi Corp acknowledges and agrees that (i) all
indebtedness of DIGP to Dig Corp (in the amount of $18,201.22 as of the date
hereof) is hereby cancelled and discharged, and (ii) the indebtedness of Digi
Corp to DIGP in the amount of $261,875 as of September 30, 2015, pursuant to
that certain Senior Secured Promissory Note dated as of December 17, 2014,
attached as Exhibit D, shall continue to remain outstanding and bear interest in
accordance with the terms thereof.

 

5. DigiPath Name. Following the date of this Agreement, each of DIGP and Digi
Corp shall continue to have the right to use the name “DigiPath” in the conduct
of their respective businesses. Notwithstanding the foregoing, at any time
during the 12-month period following the date of this Agreement, Digi Corp shall
be entitled to provide a notice in writing to DIGP (a “Name Change Request”)
requesting that DIGP change its name in connection with the contemplated closing
of bona fide transaction involving (i) the sale of all or substantially all of
the assets or capital stock of Digi Corp, or (ii) a merger of Digi Corp
following which DIGP shall cease to be a shareholder of Digi Corp (each, an
“Exit Transaction”). The Name Change Request shall set forth in reasonable
detail the terms of the Exit Transaction. Following receipt of a Name Change
Request in accordance with this Section 5, DIGP shall use commercially
reasonable efforts to (i) not later than three (3) months following its receipt
of the Name Change Request, change its name to a name that does not include
“DigiPath”, and (ii) cause the domain name digipath.com to be transferred to
Digi Corp.

 

2

   

 

6. DIGP Right of First Refusal and Co-Sale.

 

(a) If Barbee or any Permitted Transferee (as defined below) of any of them, on
the one hand, or DIGP on the other hand (each, a “Selling Shareholder”) proposes
to transfer any shares of Digi Corp Common Stock, then such Selling Shareholder
shall promptly give written notice (the “Notice”) to DIGP or Barbee, as
applicable (the “Other Shareholder”) at least fifteen (15) days prior to the
closing of such transfer. The Notice shall describe in reasonable detail the
proposed transfer including, without limitation, the number of shares of Digi
Corp Common Stock to be transferred, the nature of such transfer, the
consideration to be paid, and the name and address of each prospective purchaser
or transferee. The Other Shareholder shall then have the right, exercisable upon
written notice to the Selling Shareholder within seven (7) days after the
receipt of the Notice, to purchase its pro rata share of the Digi Corp Common
Stock subject to the Notice and on the same terms and conditions as set forth
therein. The Other Shareholder’s pro rata share shall be equal to the product
obtained by multiplying (i) the aggregate number of shares of Digi Corp Common
Stock covered by the Notice and (ii) a fraction, the numerator of which is the
number of shares of Digi Corp Common Stock held the Other Shareholder, and the
denominator of which is the total number of shares of Digi Corp Common Stock
held by all shareholders of Digi Corp.

 

(b) In the event the Other Shareholder elects not to exercise its right to
purchase Digi Corp Common Stock pursuant to Section 6(a), then the Other
Shareholder shall have a right of co-sale, exercisable upon written notice to
the Selling Shareholder within fifteen (15) days after receipt of the Notice, to
participate in such transfer of Digi Corp Common Stock on the same terms and
conditions. Such notice shall indicate the number of shares of Digi Corp Common
Stock, up to its pro rata shares determined under Section 6(a), that the Other
Shareholder wishes to sell under its co-sale right. The shares of Digi Corp
Common Stock to be sold in such sale pursuant to this Section 6(b) shall be
transferred to the prospective purchaser in consummation of the sale of the Digi
Corp Common Stock pursuant to the terms and conditions specified in the Notice.
To the extent that any prospective purchaser refuses to purchase Digi Corp
Common Stock from DIGP pursuant to this Section 6(b), the Selling Shareholder
shall not sell to such prospective purchaser any Digi Corp Common Stock unless
and until, simultaneously with such sale, such Selling Shareholder shall
purchase such shares from the Other Shareholder on the same terms and conditions
specified in the Notice.

 

(c) Notwithstanding the foregoing, the notice, first refusal and co-sale rights
set forth in this Section 6 shall not apply to any transfer without
consideration to a Selling Shareholder’s ancestors, descendants or spouse or to
trusts for the benefit of such persons or such Selling Shareholder (a “Permitted
Transferee”).

 

3

   

 

(d) Each certificate representing shares of Digi Corp Common Stock now or
hereafter owned by a Selling Shareholder or Permitted Transferee shall be
endorsed with the following legend:

 

“THE SALE, PLEDGE, HYPOTHECATION OR TRANSFER OF THE SECURITIES REPRESENTED BY
THIS CERTIFICATE IS SUBJECT TO, AND IN SOME CASES PROHIBITED BY, THE TERMS AND
CONDITIONS OF A CERTAIN AGREEMENT BY AND AMONG THE STOCKHOLDER, THE CORPORATION
AND CERTAIN HOLDERS OF STOCK OF THE CORPORATION. COPIES OF SUCH AGREEMENT MAY BE
OBTAINED UPON WRITTEN REQUEST TO THE SECRETARY OF THE CORPORATION.”

 

7. DIGP Pre-Emptive Right.

 

(a) DIGP shall have a pre-emptive right to purchase its pro rata share (as
defined above) of all Equity Securities that Digi Corp may, from time to time,
propose to sell and issue after the date of this Agreement (other than the
shares of Digi Corp Common Stock issuable upon exercise of the Warrants). The
term “Equity Securities” shall mean (i) any common stock, preferred stock or
other capital stock, (ii) any security convertible into or exercisable or
exchangeable for, with or without consideration, any common stock, preferred
stock or other capital stock (including any option to purchase such a
convertible security), (iii) any security carrying any warrant or right to
subscribe to or purchase any common stock, preferred stock or other capital
stock or (iv) any such warrant or right.

 

(b) If Digi Corp proposes to issue any Equity Securities, it shall give DIGP
written notice of its intention, describing the Equity Securities, the price and
the terms and conditions upon which Digi Corp proposes to issue the same. DIGP
shall have seven (7) days from the giving of such notice to agree to purchase
its pro rata share of the Equity Securities for the price and upon the terms and
conditions specified in the notice by giving written notice to Digi Corp and
stating therein the quantity of Equity Securities to be purchased.

 

(c) In lieu of giving notice to DIGP prior to the issuance of Equity Securities
as provided in Section 7(b), Digi Corp may elect to give notice to DIGP within
fifteen (15) days after the issuance of Equity Securities. Such notice shall
describe the type, price and terms of the Equity Securities. DIGP Investor shall
have twenty (20) days from the date of receipt of such notice to elect to
purchase up to the number of shares that would, if purchased by it, maintain its
pro rata share of Digi Corp’s equity securities after giving effect to all such
purchases. The closing of such sale shall occur within thirty (30) days of the
date of notice to DIGP.

 

8. Digi Corp Private Placement. DIGP, as stockholder of Digi Corp, hereby
consents to the sale by Digi Corp of 3,000,000 shares of Digi Corp Common Stock
for an aggregate purchase price of $100,000.

 

9. Representations and Warranties.

 

(a) Each party to this hereby Agreement hereby represents and warrants to each
other party to this this agreement that:

 

(i) If it is a corporation (i) it has the requisite corporate power and
authority and legal capacity to enter into this Agreement and to carry out its
obligations thereunder and to consummate the transactions contemplated hereby,
and (ii) all necessary corporate proceedings with respect to it have been duly
taken to authorize the execution, delivery and performance of this Agreement.
This Agreement has been duly and validly executed and delivered by such party
and constitutes the legal, valid and binding agreement of such party,
enforceable against it in accordance with its terms. No consent of any party to
any contract, agreement, instrument, or understanding to which it is a party, or
by which any of its properties or assets is bound, is required for the
execution, delivery or performance by it of this Agreement or to consummate the
transactions contemplated hereby.

 

4

   

 

(ii) None of the execution and delivery by it of this Agreement, the performance
of its obligations hereunder or the consummation of the transactions
contemplated hereby will (1) if it is a corporation, conflict with its
Certificate of Incorporation or Bylaws, (2) violate, result in the breach of or
conflict with any law, rule, regulation order, judgment or decree binding on it
or which any of its operations, business, properties or assets is subject or (3)
with or without notice, the passage of time or both, constitute a breach or
violation of, be in conflict with or constitute or create a default under any
material agreement to which it is a party.

 

(b) Barbee represents and warrants to DIGP that neither Barbee nor Digi Corp is
a party to any written or oral agreement with respect to the sale of all or
substantially all of the assets or capital stock of Digi Corp, or a merger or
similar transaction involving Digi Corp, and that he has not been a party to any
negotiations with third parties with respect to any such transaction other than
as disclosed by him to DIGP in writing.

 

10. Miscellaneous.

 

(a) Entire Agreement; Amendment. This Agreement supersedes all prior oral and
written agreements between the parties and their affiliates with respect to the
subject matter hereof. This Agreement and the other documents and agreements
between the parties and their affiliates which are referred to herein or
executed contemporaneously herewith set forth the entire agreement among the
parties with respect to the subject matter hereof and thereof. No agreement
shall be effective to change, modify, waive, release, amend, terminate,
discharge or effect an abandonment of this Agreement, in whole or in part,
unless such agreement is in writing, refers expressly to this Agreement and is
signed by the party against whom enforcement of the change, modification,
waiver, release, amendment, termination, discharge or effectuation of the
abandonment is sought.

 

(b) Survival of Representations and Warranties. The representations and
warranties of the parties contained in or made pursuant to this Agreement, shall
survive the execution and delivery of this Agreement.

 

(c) Counterparts. This Agreement may be executed in one or more counterparts,
each of which together shall constitute one and the same agreement. This
Agreement shall be binding on the parties hereto notwithstanding that the
parties are not all signatories to the same counterpart so long as each party
shall have executed and delivered a counterpart of this Agreement. The
transmission of a signed counterpart of this Agreement by telecopier shall
constitute sufficient delivery hereof.

 

5

   

 

(d) Governing Law; Jurisdiction and Venue. This Agreement shall be governed,
construed and interpreted in accordance with the internal laws of the State of
Kansas, irrespective of the application of conflicts of laws. In the event a
judicial proceeding is necessary, the sole jurisdiction and venue for resolving
disputes arising under or relating to this Agreement are the state courts
located in Sedgwick County Kanas, and the parties hereby consent to the
jurisdiction and venue of such courts.

 

(e) Mediation. If any dispute arises under this Agreement, the parties agree to
first try to resolve the dispute with the help of a mutually agreed upon
mediator in Denver, Colorado. Any costs and fees other than attorneys’ fees
associated with the mediation shall be shared equally by the parties.

 

(f) Further Assurances. Each party shall, at any time and from time to time
after the date hereof, do, execute, acknowledge and deliver, or cause to be
done, executed, acknowledged and delivered, all such further acts, deeds,
assignments, transfers, conveyances, powers of attorney, receipts,
acknowledgments, acceptances and assurances as may be reasonably required to
procure for any party, and his, her or its successors and assigns, the benefits
intended to be conferred upon such party under this Agreement.

 

(g) Expenses. Except as provided herein, each party will be liable for its own
costs and expenses incurred in connection with the negotiation, preparation,
execution or performance of this Agreement and with the transactions
contemplated hereby.

 

(h) Headings. The headings of sections in this Agreement are for reference only
and shall not limit or control the meaning thereof.

 

(i) Notices. All notices and other communications hereunder shall be in writing
and, unless otherwise provided herein, shall be deemed duly given if delivered
personally or by telecopy or mailed by registered or certified mail (return
receipt requested) or by Federal Express or other similar courier service to the
parties at the following addresses or (at such other address for the party as
shall be specified by like notice). Additionally, an email shall be sent with a
copy of all written notices.

 

(i) If to DIGP:

 

DigiPath, Inc.

Attn: CFO

6450 Cameron Street #110

Las Vegas, NV 89118

Phone: 702-604-7896

Email: info@digipath.com

 

(ii) If to Corp:

 

DigiPath Corp

Attn: President

3105 East Central, #114

Wichita, Kansas 67214 USA

+1-213-258-6268

info@digipath.biz

sbarbee@digipath.biz

 

[Signature Page Follows]

 

6

   

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

  DIGIPATH, INC.         By: /s/ Todd Denkin   Name: Todd Denkin   Title:
President         DIGIPATH CORP.         By: /s/ Steven D. Barbee   Name: Steven
D. Barbee   Title: President           /s/ Steven D. Barbee     Steven D. Barbee

 



7

   

